PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board upholding insurer’s denial of benefits for her carpal tunnel syndrome. The issue presented concerns whether ORS 656.005(7)(a)(B) is applicable here and, if so, how it is properly applied in this case. Because that statute was amended by the 1995 legislature and the amended version may be applicable here, we remand the case to the Board to consider the applicability of the amended statute. Conner v. Connecticut Indemnity Co., 139 Or App 421, 912 P2d 413 (1996); Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995), rev den 322 Or 645 (1996).
Remanded for reconsideration.